Citation Nr: 0818364	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet with 
fallen arches.

2.  Entitlement to service connection for diabetes mellitus, 
type II with frequent urination, impotence, vision problems, 
and sleep deprivation.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus (DM).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1972 to 
December 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision in which 
the RO denied service connection for DM, hypertension, to 
include as secondary to DM, flat feet with fallen arches and 
denied entitlement to a TDIU.  The veteran filed a notice of 
disagreement (NOD) in October 2005, and the RO issued a 
statement of the case (SOC) in April 2006.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2006.

The Board's decision on the claim for service connection for 
flat feet with fallen arches is set forth below.  The claims 
for service connection for DM, hypertension, to include as 
secondary to DM, and entitlement to a TDIU are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  There is no independent medical evidence indicating that 
flat feet with fallen arches preexisted active service.

2.  The service treatment records are negative for 
complaints, treatment, findings or diagnosis of bilateral 
flat feet or other chronic bilateral foot disability; the 
veteran's separation examination was objectively normal and 
bilateral flat feet was not objectively documented for more 
than 30 years after the veteran's discharge from active 
service.

3.  The weight of the competent evidence indicates that there 
was no causal relationship between current flat feet with 
fallen arches and active service.

CONCLUSION OF LAW

Flat feet with fallen arches were not incurred in incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the September 2004 and March 2005 pre-rating 
letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  These letters also informed 
the veteran that he should provide the RO with any evidence 
or information that he may have in his possession pertaining 
to his claim.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In this case, the veteran received Dingess notice in May 2006 
by way of the introductory letter attached to the April 2006 
SOC.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA medical records, and private medical 
records.  Also of record are various written statements 
provided by the veteran in support of his claim.  The veteran 
has not identified any outstanding evidence.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this case, an April 
2004 VA primary care record reflects that the veteran was 
diagnosed with bilateral pes planus with over pronation.  
Thus, the first element of service connection has been 
satisfied.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether bilateral pes planus existed prior to the 
veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002).
   
On this point, the veteran contended in his October 2005 NOD 
that his service treatment records (STR) show he had flat 
feet on entrance into service.  However, the Board finds that 
the veteran's STRs reveal evidence clearly to the contrary.  
The veteran's October 1971 enlistment examination revealed 
normal findings on clinical evaluation of the feet and there 
was no report of diseases or disabilities pertaining to the 
feet.  In addition, on contemporaneous self-report, although 
the veteran indicated a prior history of childhood asthma and 
current problems with shortness of breath from running and 
cramps in his legs; he had no complaints pertaining to his 
feet, nor did he so indicate in his self-report.  The 
probative medical evidence shows the veteran's feet to have 
been normal both at induction into and separation from active 
service; therefore, the presumption of soundness applies.  

Based on the foregoing, the appropriate question is whether 
the veteran's current flat feet with fallen arches were 
incurred in or related to service.  Here, the STRs show no 
complaints, treatment, findings or diagnosis for flat feet.  
STRs reflect that the veteran was treated in December 1972 
for a cut of his right foot; however, there was no indication 
that the veteran had flat feet or was diagnosed with such 
disability at that time.  Furthermore, the veteran's November 
1973 separation examination is negative for any complaints, 
findings or diagnosis of flat feet with fallen arches.  

An August 1996 High Point Regional Hospital admission and 
physical examination report reflects complaints pertaining to 
conditions other than the feet.  On physical examination of 
the extremities, the examiner found dorsalis pedis 2+/4+, no 
edema, the veteran moved all four extremities well, and noted 
no foot lesion.  On discharge examination in September 1996, 
the veteran was diagnosed with several conditions, to include 
new onset diabetes, hypertension, and mild anemia, but not 
bilateral flat feet. 

A March 2002 Bethany Medical Center physical examination 
report reflects a finding of bunions of the feet, but there 
is no complaint, finding or diagnosis of bilateral flat feet 
with fallen arches.  

A September 2003 VA outpatient record reflects that the 
veteran was new to the VA and a past medical history and 
review of systems was obtained from the veteran.  There were 
no complaints, findings, or diagnosis pertaining to the feet, 
to include any notation of bilateral flat feet. 

An April 2004 VA outpatient clinic record reflects that the 
veteran asked about foot pains.  The record reflects 
objective findings and assessment of bilateral pes planus 
with over pronation.  

A May 2004 VA podiatry record reflects that the veteran 
complained of painful flatfoot.  He was prescribed orthotics. 
  
While the veteran endorses current symptoms pertaining to his 
bilateral flat feet in his written statements and in VA 
outpatient treatment records, he does not explicitly contend 
that his symptoms have been continuous since the time of his 
active service.  In any event, although competent to provide 
statements regarding his observable symptoms, the Board is 
more strongly persuaded by the evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, in this case more than 30 
years, in finding that the current disorder is not causally 
related to such active service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Moreover, no 
competent evidence of record relates any current diagnosis of 
bilateral flat feet to active service.  In the absence of 
evidence of in-service disease or injury, VA is not obligated 
to obtain a medical nexus opinion.  Cf. Charles v. Principi, 
16 Vet. App. 370, 371-72 (2002).

The only evidence in support of the veteran's claim for 
service connection for bilateral flat feet with fallen arches 
is his statements.  While the veteran is competent to 
describe his symptoms, as a layperson, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the evidence of record does not demonstrate 
that the currently diagnosed bilateral flat feet with fallen 
arches are causally related to active service. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral flat feet with fallen arches 
is denied.


REMAND

The veteran currently has diabetes mellitus which he contends 
is a result of exposure to herbicides and pesticides while he 
was stationed at Guantanamo Bay, Cuba, and Camp Garcia on 
Vieques Island, Puerto Rico during service.  The veteran 
asserts that part of his duties while stationed at Camp 
Garcia was to spray herbicides and pesticides from a back 
pack due to the heavy foliage and bug infestation.  In 
addition, the veteran states that the area where Camp Garcia 
was located was used for live weaponry training and the use 
of other chemicals for training purposes. 

In support of his contentions, the veteran has submitted an 
internet article from the website of the United State's 
Environmental Protection Agency reflecting that the Atlantic 
Fleet Weapons Training Area (AFWTA), which includes the 
eastern and western portions of the Island of Vieques, Puerto 
Rico and associated waters.  The article indicates that the 
area was used by the Department of Defense (DoD) for training 
purposes and that contamination resulting from the training 
activities and activity undertaken in support of the training 
can be found in many parts of this area.  The article also 
reveals that in the base/camp areas, the hazardous substances 
likely present include a range of chemicals such as PCBs, 
solvents, and pesticides.   

Although STRs reflect that the veteran received medical care 
in April 1973 at Camp Garcia, the veteran's service personnel 
records are not associated with the claims file, which would 
confirm the actual location of Camp Garcia, if in fact 
located in Vieques, Puerto Rico.  

The Board points out that direct service connection is for 
consideration for claims based on alleged exposure to 
herbicide agents in locations other than Vietnam.  See 38 
C.F.R. § 3.303(d); VA Adjudication Procedure Manual M21-1, 
Part VI. However, since no presumption of service connection 
is available for any disorder based on exposure to herbicides 
for a veteran who served outside Vietnam, such exposure must 
be established on a factual basis.  Id.

There is evidence on file that the area controlled by the 
military on the Island of Vieques, Puerto Rico has been found 
to be contaminated with various agents, including herbicide 
residuals.  Given the above, the case is remanded for further 
development regarding the veteran's claimed exposure to 
herbicides in Vieques, Puerto Rico, if Camp Garcia is 
determined to be located in this area.  Then, specifically, a 
search of the DoD herbicide inventory or other appropriate 
sources should be made for information about testing of 
herbicides such as Agent Orange in Vieques, Puerto Rico prior 
to or during the veteran's service.

The AMC should attempt to verify, through official channels, 
what pesticides were used, including for bug infestations, at 
that base during the relevant time period.  If actual in-
service exposure to herbicides is established, and after the 
types of pesticides used to spray for bug infestations is 
established, the RO should take any other appropriate action 
to adjudicate the claims, to include obtaining a medical 
opinion as to a medical nexus, if any, between in-service 
herbicide or in-service exposure to pesticides and the 
veteran's diabetes mellitus, and hypertension, to include as 
secondary to DM.

Finally, with regard to the issue of entitlement to a TDIU 
rating, the Board finds that this claim is intertwined with 
the service connection issues being remanded. The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1.  Ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claim, as well as the information and 
evidence necessary to substantiate 
such, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Make any attempts necessary to verify 
service in Vieques, Puerto Rico, to 
include whether Camp Garcia is located in 
this area, the nature of the veteran's 
duties while stationed at Camp Garcia, 
and alleged exposure to pesticides and/or 
Agent Orange, to include, but not limited 
to, obtaining the veteran's service 
personnel records reflecting his units, 
dates, and places of service.

3.  Attempt to verify if the veteran 
could have been exposed to Agent Orange 
or any other herbicide in Vieques, Puerto 
Rico, should be made following 
established procedures.  The RO should 
specifically request a review of DoD's 
inventory of herbicide operations, and 
any other applicable provisions, to 
determine whether herbicides were used or 
tested in Vieques, Puerto Rico as 
alleged.  All requests and relevant 
documentation should be associated with 
the veteran's claims folder.

4.  Obtain copies of all outstanding, 
pertinent VA medical records, which are 
not already in the claims folder.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
review such evidence to determine whether 
the veteran was exposed to herbicides or 
pesticides during assignment at Camp 
Garcia.  If so, arrange for the veteran 
to undergo an appropriate VA examination 
to determine the etiology of the DM type 
II and hypertension.  The claims file 
should be provided to the examiner and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

With respect to currently diagnosed DM, 
type II, and hypertension, the examiner 
should specifically render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disorder is the 
result of injury or disease incurred in 
or aggravated by the veteran's service, 
to include actual in-service exposure to 
a pesticide or to Agent Orange, during 
the veteran's assignment to Camp Garcia. 

In addition, the examiner should opine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's 
hypertension was caused or is aggravated 
by the veteran's DM, type II.  If 
aggravation of the hypertension by the DM 
is found, the examining physician should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

If any opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.

6.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims for service 
connection for DM, type II, claimed as 
due to Agent Orange exposure, or to 
exposure to pesticides; hypertension, to 
include as secondary to DM; and for a 
TDIU, in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, furnish 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


